Citation Nr: 1112478	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  11-04 953	)	DATE
	)
	)


THE ISSUE

Whether an April 2010 remand of the Board of Veterans' Appeals (Board) was the product of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This matter is before the Board from an April 2010 motion of the Veteran contending that the Board's remand of April 1, 2010, contained CUE regarding its description of his claim for an earlier effective date.

The Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

The Board notes that the Veteran was previously represented in this case by a veterans service organization (VSO).  However, as noted in a December 2010 letter to the Veteran, he had appointed both a VSO and a private attorney to be his representative, and VA regulations stipulate that only one service organization, attorney or agent may represent a claimant at any one time on the same appeal.  Accordingly, he was requested to provide clarification as to his representative within in 30 days, and no response to this request appears in the record.  Accordingly, the Veteran is deemed to be representing himself in this appeal.

(The issue of entitlement to an initial rating in excess of 40 percent for the Veteran's service-connected lumbar spine disorder will be addressed in a separate decision under a different docket number.).


FINDINGS OF FACT

1.  The Board's action in April 2010 was a remand, and not a final decision on any appellate claim by the Veteran.

2.  The Board's description of the Veteran's earlier effective date claim in the April 1, 2010, remand was consistent with the evidence then of record and the law in effect at that time.  


CONCLUSION OF LAW

The Board's April 2010 remand was not the product of CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior Board decisions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

The provisions of 38 C.F.R. § 20.1403, set forth what constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.

      (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final provisions of the regulations pertaining to the adjudication of motions for revision or reversal of prior Board decisions on the grounds of CUE, the definition of CUE was based on prior rulings of the Court.  More specifically, it was observed that Congress intended that VA adopt the Court's interpretation of the term "CUE."  Indeed, as was discussed in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that became the law specifically noted that the bill would "not alter the standard for evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection with House passage).  Accordingly, the Board is permitted to seek guidance as to the existence of CUE in prior Board decisions based on years of prior caselaw regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board notes that the original version of Rule 1404(b) (38 C.F.R. § 20.1404(b)), stated that:

(b)  Specific Allegations Required:  The motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be denied.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that in the event that the moving party's motion does not adequately set forth specific grounds of CUE, the Board is precluded from deciding the motion on the merits.  Instead, the appellant's motion is to be dismissed without prejudice to the submission of more specific allegations.  Disabled American Veterans, et al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  Accordingly, the Board issued an interim rule, effective July 10, 2001, which revised Rule 1404(b) as follows:

Specific allegations required.  The motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.

66 Fed. Reg. 35,902-35,903 (July 10, 2001); 67 Fed. Reg. 46,869-46,870 (July 17, 2002).

The Board notes that the Veteran's April 2010 motion specifically referred to what was a Board remand dated April 1, 2010, regarding his claim for a higher initial rating for his service-connected lumbar spine disorder.  In short, it was not a final decision.  Motions to revise a Board decision on grounds of CUE can be made on decisions on issues which the Board has made a final decision.  38 C.F.R. 
§§ 20.1400, 20.1401(a).  Inasmuch as no final decision was made by the Board regarding any claim made by this Veteran in April 2010, it does not appear he can raise a CUE claim at all.

The Board further notes that the Veteran's motion was directed as to the Board's description of his claim for an effective date earlier than April 13, 1999, for the establishment of service connection for the lumbar spine disorder and not to the issue actually addressed by that remand, which was entitlement to a higher initial rating.  

The Board acknowledges that the Veteran did initiate and perfect an appeal to a January 2002 rating decision, in part, regarding the April 13, 1999, effective date for the grant of service connection for the lumbar spine disorder.  However, as noted by the Board in the April 2010 remand, that earlier effective date claim was denied by an April 2005 Board decision, and nothing indicates the Veteran appealed that decision to the Court.  The Board also noted that, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE. The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.  Due to the denial of the earlier effective date claim by the April 2005 Board decision, the Board stated in April 2010 that he only way for the Veteran to claim entitlement to an effective date prior to April 13, 1999, for the grant of service connection for his back disability is by alleging CUE, with specificity, in the April 2005 Board decision.

The Board observes that the aforementioned description of the Veteran's earlier effective date claim was consistent with and supported by the facts then of record and the law in effect at that time.  As such, this description is not the product of CUE.

In his CUE motion, the Veteran maintains that he did appeal his earlier effective date claim.  However, the record does not reflect such an appeal was made to the Court.  It appears he may not understand that the appeal he perfected to the Board regarding the effective date assigned by the January 2002 rating was not the same as perfecting an appeal to the Court.  Simply put, the Board and the Court are two entirely different bodies, which have separate and distinct procedures in order for them to have jurisdiction over a claim.  In this case, the record reflects the Veteran completed the necessary procedures for the Board to have jurisdiction over the January 2002 rating decision, but not for the Court to have jurisdiction over the Board's April 2005 decision regarding his earlier effective date claim.

It also appears that the Veteran is seeking to readjudicate his contentions as to why an earlier effective date is warranted.  However, this is not the type of action contemplated by a CUE claim, as demonstrated, in part, by the fact that a disagreement as to how the facts were weighed or evaluated does not constitute CUE.  38 C.F.R. § 20.1403(c)(3).  

In view of the foregoing, the Board finds that the April 2010 remand was not the product of CUE.  The Board notes that this action does not preclude the Veteran from filing a CUE motion with the aforementioned April 2005 decision which actually addressed the merits of his earlier effective date claim.  Nevertheless, the Veteran should also be aware that one of the bases for the April 2005 decision's denial of an earlier effective date was the fact that his underlying claim of service connection for a back disorder had been denied by an appealed March 1999 Board decision.  The law provides that the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, it appears that for him to receive his goal of an effective date from 1992, he would have to demonstrate CUE in the March 1999 Board decision.  In any event, he cannot obtain an earlier effective date by alleging CUE in the April 2010 remand.


ORDER

Inasmuch as the April 2010 Board remand is not the product of CUE, the benefit sought on appeal is denied.



                       ____________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



